Citation Nr: 1115143	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-00 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to December 1952.  The appellant is the Veteran's widow.

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death, entitlement to DIC under 38 U.S.C.A. § 1318, and entitlement to eligibility for DEA.  

The appellant testified before the undersigned Acting Veterans Law Judge at a July 2009 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims folder.

In December 2009, the Board remanded this matter for further development.  The file has now been returned to the Board for further appellate review.



FINDINGS OF FACT

1.  The Veteran died in November 1993.

2.  At the time of his death the Veteran had no service-connected disabilities and had no pending claims for service connection.

3.  The Veteran died of arteriosclerotic cardiovascular disease that is not shown to be etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5312 (West 2002); 38 C.F.R. § 3.22 (2010).

2.  A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Because the RO's adjudication of a DIC claim hinges first on whether a veteran was service-connected for any condition during his or her lifetime, the VCAA notice in such a claim must include (1) a statement of the conditions, if any, for which the veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a condition previously service-connected, and (3) an explanation of the evidence and information needed to substantiate a DIC claim based on a condition not previously service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The appellant in this case was provided notice compliant with Hupp by a letter in June 2008.  Although this letter was sent after the initial adjudication of the claim, the Board finds there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the receipt of all pertinent evidence, the originating agency readjudicated the appellant's claim.  There is no indication in the record or reason to believe the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Further, the appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318 is being denied as a matter of law.  In VAOPGCPREC 5-2004 (2004) VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).

The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant in this case has not been advised of the disability-rating or effective-date elements of a service connection claim, but the Board's action below denied entitlement to service connection for the cause of the Veteran's death.  Accordingly, no effective date or disability rating will be established by the Board's action and there is no prejudice to the appellant under Dingess.

The Board also finds the appellant has been afforded adequate assistance in regard to the claim.  The Veteran's full service treatment records (STRs) are not available and are presumed destroyed while in government custody.   If service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  The record shows that in this case the RO attempted to obtain supporting evidence, including from appellant herself.  The Board accordingly finds the heightened duty to assist in regard to a fire-related claim is satisfied.

The Veteran was apparently awarded Social Security Benefits effective from September 1969.  Where there is actual notice to VA that the appellant is receiving disability benefits from the Social Security Administration (SSA), VA generally has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  However, VA's duty to assist applies only to relevant SSA records; in light of this, the Federal Circuit remarked that the legal standard for relevance requires VA to examine the information it has related to medical records, and, if there exists a reasonable possibility that the records could help the veteran substantiate the claim, to obtain those records.  Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) [finding VA was not obligated to obtain SSA records when the SSA grant was for orthopedic disability and the VA claim under review was for a psychiatric disorder].  In this case, there is no reason to believe that SSA records pertaining to the Veteran's medical condition in the 1960s would provide evidence relevant to the cause of his death 25 years later.  Further, SSA would routinely have destroyed treatment records for a beneficiary who died in 1993; remand for SSA records is accordingly not appropriate in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).  

VA treatment records are in the claims files, and the appellant has been afforded a hearing before the Board.  The appellant contends the Veteran's death was due to a disease for which the Veteran should have been service-connected during his lifetime, but the originating agency obtained an appropriate medical opinion in response to the cause of death claim.  In that regard, the Board notes that the medical opinion was obtained in response to the Board's remand in December 2009; on review, the Board finds the examination report substantially complies with the requirements articulated in the remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008), see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   

The appellant asserts the VA reviewer performed an inadequate review of the claims file, especially the photographs of the Veteran during service contained therein.  However, the reviewer clearly stated he had reviewed the claims file, including photographs.  The appellant disputes that the reviewer could assert on review of the file that the Veteran had no symptoms during service, although such assertion is consistent with the Veteran's own statements during his lifetime.  In sum, although the appellant is displeased with the reviewer's medical opinion, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).

The appellant has also urged that the medical opinion cited above is "clearly and unmistakably erroneous."  A claim for CUE is fundamentally different from any other kind of action in the VA adjudicatory process in that a litigant who alleges CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision; while CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.  Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc).  In this case there has not yet been a final decision regarding the issues on appeal so a claim for CUE cannot be considered. 

Finally, the appellant has urged that an independent medical opinion be obtained to support her claim.  In this case there is competent and uncontroverted medical opinion of record sufficient to support final adjudication.  Referral to an independent medical expert (IME) is accordingly not warranted.

Neither the appellant nor her representative has identified any other existing outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  In sum, the Board is satisfied that that any procedural errors in the originating agency's development and consideration of the claim were insignificant and not prejudicial to the appellant.  Accordingly, the Board will address the merits of the claim.



Legal Principles

Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or aggravated by active service; one that may be presumed to have been incurred or aggravated during such service; or one that was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

To establish service connection for the cause of a veteran's death, evidence must show a disability incurred in or aggravated by active service either caused or substantially or materially contributed to the veteran's death.  For a service-connected disability to be the cause of death it, must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to be a contributing cause, it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if the Veteran's death was not the result of willful misconduct and, at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: 1) rated by VA as 100 percent disabling for a continuous period of at least 10 years immediately preceding death; 2) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least five years immediately preceding death; or 3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of death, the Veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness of the Veteran; (3) the Veteran had not received total disability compensation solely because of clear and unmistakable error (CUE) in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determined that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Entitlement to DIC

The appellant in this case is not entitled to DIC benefits under 38 U.S.C.A. § 1318 because the Veteran did not meet any of the criteria in the applicable statute and regulation at the time of his death.  While he was in receipt of a 100 percent rating for non service-connected pension purposes since March 4, 1969 and had been granted special monthly pension benefits, he did not have any service-connected disabilities at the time of his death.

The appellant has contended that the Veteran should have been granted service connection for rheumatoid arthritis during his lifetime and that he had unsuccessfully attempted to obtain such benefit.  In February 1969, the Veteran applied for non service-connected pension benefits for arthritis.  In a May 1969 letter to a congressman, the Veteran's sister requested information concerning how to apply for service connection for that disability.  However, other than claims for special monthly pension based on the need for regular aid and attendance and on account of being housebound, there is no evidence that the Veteran ever submitted any service connection claim.

To the extent that the appellant has suggested that the Veteran may have been hypothetically entitled to service connection for any disability prior to his death and that he may have been entitled to a 100 percent rating for at least 10 years prior to his death for that disability, such hypothetical entitlement cannot serve as a basis for establishing entitlement to DIC under current law.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

The applicable statute and regulation are clear in requiring that a total rating be in effect for a continuous period of at least ten years immediately prior to death due to service-connected disabilities.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that payment of government benefits must be authorized by statute).

There is no evidence or argument that the Veteran was entitled to receive compensation for service-connected disabilities rated totally disabling but was not in receipt of such benefits due to one of the reasons listed in 38 C.F.R. § 3.22(b). Furthermore, there are no decisions in the Veteran's claims file denying service connection.  

Overall, the fact remains that the Veteran did not have any service-connected disabilities at the time of his death and the provisions of 38 U.S.C.A. § 1318 are only applicable to service-connected disabilities.  For the foregoing reasons, there is no basis for an award of DIC benefits under 38 U.S.C.A. § 1318, and this aspect of the appellant's claim does not present a basis for which relief may be granted, and has no legal merit.  As the disposition of this claim is based on law and not the facts of this case, the claim must be denied based on lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection for Cause of Death and Entitlement to DEA

The Veteran's November 1993 death certificate reveals that the immediate cause of his death was arteriosclerotic cardiovascular disease.  There were no other conditions listed as contributing to the Veteran's death.

At the time of his death, the Veteran did not have any service-connected disabilities.  The appellant contends that the Veteran's diagnosed rheumatoid arthritis, which was not a service-connected disability but should have been, contributed to his fatal arteriosclerotic cardiovascular disease.

The Veteran's service treatment records (STRs) are not available and are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC).  The RO issued a formal finding on unavailability of service medical records in March 2007, during the course of the current appeal.  The appellant was advised of the finding by letter in March 2007. 

The Board notes at this point that where service medical records  have been destroyed case law does not lower the legal standard for proving a case of service connection or establish a higher benefit-of-the-doubt standard, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  

The Veteran was discharged from service in December 1952.

The Veteran had VA inpatient treatment in February 1969 for management of joint disease.  The Veteran was described as a "terrible historian" but reported that since the age of 4 or 5 his mother had told him he had trouble with his joints, although the Veteran himself could recall no such difficulty.  He stated he had no trouble with his joints until 1957 but after that he could not remember when symptoms stated.  He finally asserted that two years previously (i.e., approximately 1967) he developed joint problems when the weather became cold; his symptoms had progressed in severity since then.
  
In another VA treatment note dated in February 1969 the Veteran reported history of joint swelling that began when he was 2 or 3 and continued until he was 15, after which the swellings disappeared.  The Veteran reported having been drafted and serving in World War II, although he is shown to have actually served during the Korean Conflict; the Veteran apparently did not report symptoms during service.  The Veteran stated left hip pain appeared approximately two years previously (i.e., approximately 1967).  Diagnosis was possible rheumatoid arthritis, juvenile-type.
 
A VA orthopedic consultation report in March 1969 states the Veteran complained of multiple joint pain for many years, although he was characterized as a very vague historian.  Current diagnosis was probable rheumatoid arthritis with multijoint manifestations.

The Veteran submitted a VA claim for compensation or pension in March 1969 for arthritis.  In the claim the Veteran denied any treatment during service.  The RO granted nonservice-connected (NSC) pension in May 1969 for rheumatoid arthritis of multiple joints.

The file contains a letter written by the Veteran's sister in May 1969 to her United States Representative, asking for the Representative's assistance in getting the Veteran's disability (nonservice-connected pension) changed to service-connected or in placing the Veteran in a nursing home for veterans.  The RO responded by a letter to the Representative stating that the Veteran had claimed nonservice-connected pension, not service connection, and that if the Veteran wanted to claim service connection he should furnish details of treatment during service.  There is no indication the Veteran subsequently did so. 

A VA treatment note in April 1969 states the Veteran reported having been told in childhood that he had "rheumatic fever" without recurrence until approximately three years earlier (i.e., approximately 1966) when  he developed hip pain.  The clinician stated the Veteran "could very well" have had juvenile rheumatoid arthritis.

The Veteran had a VA examination for aid and attendance in June 1969 in which he reported painful and disabling joint disease dating back to childhood.  The examiner diagnosed juvenile rheumatoid arthritis.  In July 1969 the RO granted entitlement to special monthly pension for housebound status.

The Veteran received VA inpatient treatment in July-September 1992 for rehabilitation due to quadriplegia.  His rheumatoid arthritis was evaluated and considered to be stable.  His heart was regular in rate and rhythm but had a low-grade systolic murmur.

As noted above, the Veteran dies in November 1993.  The death certificate shows the immediate cause of death as arteriosclerotic cardiovascular disease; there are no other conditions listed as contributing to the Veteran's death.

The appellant submitted a statement in March 2007 asserting the Veteran had told her that there was no sign of arthritis on examination when he entered service, but he was discharged from service due to pain in his joints.  She enclosed photographs of the Veteran in uniform showing apparent swelling of the joints in both hands, as well as photographs of the Veteran after service showing swelling of the knuckles.  She subsequently submitted additional photographs of the Veteran in uniform, again showing evident swelling of the knuckles.

The appellant testified before the Board in July 2009 that the Veteran had told her he was discharged from service as unfit for duty because of arthritis.  Following discharge from service the Veteran did not seek medical help because he was too proud and too poor; in 1968 he finally had to have a hip replaced.  The appellant met the Veteran in 1980 and they were married in 1983.  From the beginning of their relationship the appellant could see the Veteran was having trouble with his arthritis.  She stated that trauma can trigger rheumatic arthritis, and that trauma during service probably triggered recurrence of the Veteran's preexisting juvenile rheumatic arthritis, which in turn materially contributed to the arteriosclerotic heart disease from which the Veteran died.  However, the appellant had never been told by a physician that the Veteran's rheumatoid arthritis had caused or materially contributed to his arteriosclerotic heart disease.

The Board remanded the file in December 2009 for review of the file and opinion by a VA physician.  In February 2010 the file was reviewed by a VA physician who reviewed the claims file and the photographs therein.  The reviewer stated juvenile rheumatoid arthritis had been documented in the record.  Juvenile rheumatoid arthritis may remit completely or may have flare-ups; in this case it appears the Veteran had complete remission of his rheumatoid arthritis during adolescence (no complaints in service) with severe flare-up in 1969.  There were no cardiovascular complaints in 1969.  The photographs in the file revealed some hypertrophy of the metacarpophalangeal (MCP) joints of the visible hand, either inactive residuals of previous rheumatoid arthritis or due to other causes.   The reviewer stated the Veteran did not have rheumatoid arthritis in service and was not treated for the disease within one year of discharge from service. 

On review of the evidence above, the Board notes at the outset that the Veteran died of arteriosclerotic heart disease, a nonservice-connected disorder.  There is no indication the Veteran had any heart disorder during service or during the first year after discharge from service, nor has the appellant so argued.

The appellant relied on a tenuous chain of causation: that the Veteran would have been entitled to service connection for rheumatoid arthritis during his lifetime, and that such rheumatoid arthritis caused or materially contributed to cause the Veteran's death.  However, there is also no medical evidence that rheumatoid arthritis actually caused or materially contributed to cause the Veteran's arteriosclerotic heart disease.  Rheumatoid arthritis is not listed on the death certificate as a contributing factor, and there is no subsequent medical opinion showing such contribution.  

The appellant has submitted a number of internet articles generally discussing the manifestations and onset of rheumatoid arthritis and juvenile rheumatoid arthritis, including that rheumatoid arthritis can cause arteriosclerotic heart disease.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case the appellant has not presented any competent medical evidence showing that the situations generally described in the articles she submitted are applicable in the specific case of the Veteran.

Finally, the Board notes that competent and uncontroverted medical opinion in the form of the VA review examination shows the Veteran did not have rheumatoid arthritis during service.  This is consistent with the Veteran's own assertions during his lifetime that the disorder was dormant from his teenage years until 1969.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).   Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the appellant in the form of her testimony before the Board and her correspondence to VA.

"A layperson can certainly provide an eyewitness account of a veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the appellant is competent to report those symptoms she observed since she met the Veteran in 1980.  However, she is not competent to provide eyewitness account of the Veteran's symptoms prior to 1980.  She is also not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. 492.

The appellant is competent to relate what the Veteran told her about his symptoms during service and prior to 1980.  However, those statements attributed to the Veteran are inconsistent with the Veteran's own documented statements to medical providers in 1969.  In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self interest, consistency with other evidence of record, and desire for monetary gain.  Caluza, 7 Vet. App. 498 (1995).  Because the Veteran's putative statements to the appellant during his lifetime are inconsistent with his own statements of record, the Board finds the appellant's hearsay account of symptoms during service to be not credible. 

In sum, the appellant urges the Board to come to a medical conclusion that the Veteran had rheumatoid arthritis during service that caused or materially contributed to cause his eventual death by arteriosclerotic heart disease.  However, the Board is not competent to make any inferences as to medical etiology, or degree of disability as to a claim for benefits, without a solid foundation on the record, grounded in medical evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  In this case there is no medical evidence supporting the appellant's assertion that a disease that was incurred in or aggravated by active service caused or materially contributed to the Veteran's death.

The Board has considered the benefit-of-the-doubt rule with the special emphasis appropriate to a case in which service treatment records are not available.  However, the evidence preponderates against the claim and the benefit of the doubt rule does not apply. 



ORDER

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is denied.

Service connection for the cause of the Veteran's death is denied.

Entitlement to DEA is denied.





______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


